internal_revenue_service number release date index number --------------------------------------- -------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number -------- ------------- refer reply to cc psi plr-143089-10 date date x ----------------------------------------------------------------------------------------------------- ----------------------- state --------------- ira1 ------------------------------------------------------------------------- ira2 ---------------------------- a date date date date date date ----------------------------------------------------------------------------------------------------- ------------------------- ------------------- --------------------------- ------------------ ---------------------- ------------------------- ------------------- dear ------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code plr-143089-10 facts x incorporated under the laws of state on date and elected to be an s_corporation effective date in a series of sales the first of which occurred on date x sold shares to ira1 and ira2 both of which are ineligible shareholders under sec_1361 the period of limitations on assessments under sec_6501 has expired for all taxable years beginning before date however the period of limitations under sec_6501 has not expired for the taxable_year beginning on date or any subsequent taxable years on or about date x learned that its s_corporation_election had terminated on date when ira1 and ira2 became shareholders of x subsequently on date ira1 and ira2 transferred all of their shares of x stock to a an eligible shareholder under sec_1361 x represents that a always reported the full amount of income and losses both for the shares that he owned in his individual capacity and for the shares ira1 and ira2 owned between date and date x represents that the termination of its s_corporation_election was inadvertent because neither x’s shareholders nor the attorney who facilitated ira1’s and ira2’s stock purchases were aware that an ira was an ineligible shareholder furthermore x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other requirements have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual revrul_92_73 1992_2_cb_224 provides that a_trust that qualifies as an ira under sec_408 is not a permitted shareholder of an s_corporation under sec_1361 in addition revrul_92_73 notes that when an s_corporation inadvertently terminates due to the transfer of s stock to an ira relief may be requested pursuant to sec_1362 sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 is effective on and after the date of cessation plr-143089-10 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agree to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien conclusion based solely on the information submitted and representations made we conclude that x's s_corporation_election terminated on date when ira1 and ira2 both ineligible s_corporation shareholders under sec_1361 acquired stock in x we also conclude that the termination was inadvertent within the meaning of sec_1362 consequently pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date and thereafter provided that x's s_corporation_election was valid and was not otherwise terminated plr-143089-10 as a condition for this ruling for the tax periods beginning on or after date in which x reported a net_loss all relevant parties must for tax purposes treat ira1 and ira2 as the shareholders of the shares of stock they owned between date and date for the tax periods beginning on or after date in which x reported a net gain all relevant parties must for tax purposes treat a as the shareholder of the shares of stock ira1 and ira2 owned between date and date all of x's shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_computed_items of income including tax-exempt_income loss deduction or credit and non-separately computed items of income or loss of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above this ruling will be null and void except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we direct this ruling only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative we based the rulings contained in this letter upon information and representations the taxpayer submitted along with a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
